Citation Nr: 1520491	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







REMAND

The Veteran served on active duty from June 1981 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in pertinent part denied service connection for sleep apnea and continued a previously assigned 20 percent disability rating for diabetes mellitus, type II.  The Veteran filed a timely notice of disagreement (NOD), but did not perfect an appeal as to the disability rating for diabetes mellitus, type II.  See July 2013 VA-Form 9.  Thus, the issue is not in appellate status.

The Board notes that the Veteran requested on his July 2013 VA-Form 9 Appeal that he be afforded a hearing before a member of the Board.  However, in June 2014, the Veteran withdrew his request for a hearing.  

After reviewing the claims file, the Board finds that additional development is required before deciding the claim for service connection for sleep apnea.

The Veteran contends that he has sleep apnea due to his military service.  Alternatively, he contends that he has sleep apnea secondary to his service-connected disabilities of cardiomyopathy, asthma, and hypertension.  

A VA medical opinion regarding the Veteran's sleep apnea was obtained using the disability benefits questionnaire (DBQ) process in June 2013.  The Veteran's claims file was reviewed.  The examiner was asked to opine whether the Veteran's diagnosed sleep apnea was first manifested by snoring and somnolence that occurred in service from June 1981 through September 2004.  The examiner was also asked to opine whether the Veteran's sleep apnea was at least as likely as not proximately due to or the result of his service-connected cardiomyopathy, asthma, and hypertension.  The examiner first opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  She reasoned that there was no evidence in his service treatment records diagnosing sleep apnea.  She further indicated that loud snoring, even with somnolence alone, are not sufficient criteria to diagnose sleep apnea from active service.  The examiner pointed out that the Veteran had an extensive past medical history (also noting the diagnoses), which she stated would have elevated his risk of developing sleep apnea.  The examiner concluded by opining that the Veteran's sleep apnea was most likely secondary to his obesity.

Unfortunately, the examiner did not offer a sufficient medical opinion regarding secondary service connection, particularly whether his sleep apnea was proximately due to or the result of any of his claimed service-connected disabilities and whether any service-connected disability permanently worsened beyond normal progression (aggravated) the sleep apnea.  Although the examiner found that the Veteran's sleep apnea was less likely than not proximately due to or the result of any of his service-connected disabilities, the Board finds the rationale provided to be inadequate.  As earlier noted, the examiner mentioned that the Veteran had an extensive medical history.  She opined that his many medical issues would have likely contributed to his service-connected cardiomyopathy, asthma disability, and hypertension.  The examiner concluded by stating that the Veteran had been diagnosed as having poorly controlled hypertensive heart disease with dilative cardiomyopathy; and that such conditions would not be secondary to sleep apnea.  However, the Board finds that such rationale is inadequate as the examiner did not opine on the inverse, particularly whether his sleep apnea was proximately due to or the result of any of his service-connected disabilities.  Additionally, the examiner failed to address whether sleep apnea was permanently worsened beyond normal progression (aggravated) by service-connected disability.  Accordingly, the claim must be remanded to obtain an additional medical opinion.

Additionally, an effort should be made to obtain any outstanding treatment records that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an examination by a clinician with the appropriate expertise to assess the claim.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep apnea began in service or is otherwise related to military service.

If sleep apnea did not begin in service and is not otherwise directly related to military service, the examiner should indicate whether any sleep apnea is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected cardiomyopathy, asthma, diabetes, and/or hypertension.  If not caused by service-connected disability the examiner should opine whether any current sleep apnea has been worsened beyond normal progression (aggravated) by the service-connected cardiomyopathy, asthma, diabetes, or hypertension.  

In providing the requested medical opinions, the examiner should address all statements in the record purporting to support a connection between the Veteran's sleep apnea and military service and/or service-connected disability.

A complete rationale for each opinion expressed must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding the onset and continuation of problems related to sleep apnea should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that definite opinions with respect to sleep apnea can be obtained.)

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

